UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K (Mark One) R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2007 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.:000-33155 COATES INTERNATIONAL, LTD. (Name of small business issuer in its charter) Delaware (State or other jurisdiction of incorporation or organization) 22-2925432 (I.R.S. Employer Identification No.) Highway 34 & Ridgewood Road Wall Township, New Jersey07719 (Address of principal executive offices) Issuer’s telephone number, including area code: (732)449-7717 Securities registered pursuant to Section12(b) of the Exchange Act: None Securities registered pursuant to Section12(g) of the Exchange Act: common stock, $.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £No R Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £Accelerated filer £ Non-accelerated filer (Do not check if a smaller reporting company)£Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes £No R State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. $26,211,809 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of April 9, 2008, the number of outstanding shares of the registrant’s common stock, par value $0.0001 per share was 273,426,636. COATES INTERNATIONAL, LTD. CONTENTS Page PART I Item 1.Business 4 Item 1A.Risk Factors 11 Item 2.Properties 15 Item 3.Legal Proceedings 15 Item 4.Submission of Matters to a Vote of Security Holders 16 PART II 17 Item 5.Market for Registrant's Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 17 Item 6.Selected Financial Data 18 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 7A.Quantitative and Qualitative Disclosures About Market Risk 22 Item 8.Financial Statements and Supplementary Data 22 Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 22 Item 9A(T).Controls and Procedures 22 Item 9B.Other Information 23 PART III 24 Item10.Directors, Executive Officers and Corporate Governance 24 Item11.Executive Compensation 27 Item12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 31 Item13.Certain Relationships and Related Transactions, and Director Independence 33 Item14.Principal Accounting Fees and Services 34 PART IV 35 Item15.Exhibits 35 Signatures 37 Financial Statements F-1 PART I Item 1.Business General Coates International, Ltd. ("we" or the "Company") has been developing over a period of more than 15 years a patented spherical rotary valve system which is adaptable for use in piston-driven internal combustion engines of many types. The Coates spherical rotary valve system (“CSRV System”) is designed to replace the intake and exhaust conventional “poppet valves” currently used in almost all piston-driven stationary, automotive, motorcycle and marine engines. Unlike conventional valves which protrude into the engine cylinder, the CSRV System utilizes spherical valves that rotate in a cavity formed between a two-piece cylinder head. The CSRV System utilizes approximately 1/10th of the moving parts of conventional poppet valve assemblies. As a result of these design improvements, management believes that the engines incorporating the CSRV System (“Coates Engines”) will last significantly longer and will require less lubrication over the life of the engine, as compared to conventional engines. In addition, CSRV’s can be designed with larger openings into the engine cylinder than conventional valves so that more fuel and air can be inducted into and expelled from the cylinder in a shorter period of time.Larger valve openings permit higher revolutions-per-minute (RPMs) and permit higher compression ratios with lower combustion chamber temperatures, allowing the Coates Engine to produce more power than equivalent conventional engines.
